DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/19/2019. It is noted, however, that applicant has not filed a certified copy of the 201911316234.6 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 11/23/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Wei Te Chung on 09/07/2021.

           See proposed examiner’s amendments below.

Proposed Examiner’s Amendments
1. (Currently Amended) A folding display panel, comprising a display screen, wherein the display screen comprises a first side and a second side that are opposite to each other, and a third side and a fourth side that are opposite to each other, the first side and the second side are perpendicular to the third side and the fourth side, and are connected to the third side and the fourth side, the display screen is capable of folding into at least two horizontal display surfaces along a horizontal folding pivot shaft parallel to the first side and the second side, and the display screen is capable of folding into at least two vertical display surfaces along a vertical folding pivot shaft perpendicular to the first side and the second side, the folding display panel further comprising a driver chip, data lines, and a circuit board, wherein the driver chip is connected to one of the first, second, third, and fourth sides of the display screen through the data lines, and the circuit board is disposed on a side of the driver chip away from the display screen, wherein the driver chip comprises a first driver chip an a second driver chip, the first driver chip and the second driver chip are disposed on two sides of the vertical folding pivot shaft extension line respectively, and are connected to the first side through the data lines respectively; the circuit board comprises a first circuit board and a second circuit board, the first circuit board is connected to the first driver chip and is located on a side away from the first side, the second circuit board is connected to the second driver chip and is located on the side away from the first side, and the first circuit board are connected to the second circuit board through an adapter flexible circuit board.

2. (Canceled) 

3. (Canceled) 

4. (Currently Amended) The folding display panel as claimed in claim 1, wherein the driver chip comprises a first driver chip and a second driver chip, the first driver chip and the second driver chip are disposed on a side of the vertical folding pivot shaft extension line and are connected to the first side through the data lines respectively; the circuit board is connected to the first driver chip and the second driver chip and is located on a side away from the first side.

5. The folding display panel as claimed in claim 4, wherein the circuit board comprises a first circuit board and a second circuit board, the first circuit board is connected to the first driver chip and is located on the side away from the first side, the second circuit board is connected to the second driver chip and is located on a side away from the first side, and the first circuit board is connected to the second circuit board through an adapter flexible circuit board.

6. (Currently Amended) The folding display panel as claimed in claim 1, wherein the horizontal folding pivot shaft comprises a first horizontal folding pivot shaft and a second 

7. The folding display panel as claimed in claim 6, wherein the circuit board comprises a first circuit board, a second circuit board, and a third circuit board, the first circuit board is connected to the first driver chip and is located on a side away from the third side, the second circuit board is connected to the second driver chip and is located on the side away from the third side, the third circuit board is connected to the third driver chip and is located on the side away from the third side, the first circuit board, the second circuit board, and the third circuit board are connected to one another through an adapter flexible circuit board, and the second circuit board is connected to a mainboard through the data lines.

8. (Currently Amended) The folding display panel as claimed in claim 1, wherein a matching circuit is disposed between the driver chip and the display screen, and the matching circuit is configured to match an impedance of each of the data lines.

9. (Currently Amended) The folding display panel as claimed in claim 1,  wherein the circuit board comprises a flexible circuit board and a rigid circuit board, the flexible circuit board is disposed on a side of the driver chip away from the display screen, the rigid circuit board is disposed on a side of the flexible circuit board away from the driver chip, a timing control chip is disposed on the rigid circuit board, and the timing control chip is configured to match an impedance of each of the data lines by adjusting a delay time of a data signal.

10. The folding display panel as claimed in claim 1 further comprising a timing control chip and a circuit board, wherein the circuit board comprises a flexible circuit board, an adapter flexible circuit board, and a mainboard; the flexible circuit board comprises a first flexible circuit 

11. (Currently Amended) A display device, comprising a folding display panel, wherein the folding display panel comprises a display screen, the display screen comprises a first side and a second side that are opposite to each other, and a third side and a fourth side that are opposite to each other, the first side and the second side are perpendicular to the third side and the fourth side, and are connected to the third side and the fourth side, the display screen is capable of folding into at least two horizontal display surfaces along a horizontal folding pivot shaft parallel to the first side and the second side, and the display screen is capable of folding into at least two vertical display surfaces along a vertical folding pivot shaft perpendicular to the first side and the second side, wherein the folding display panel further comprises a driver chip, data lines, and a circuit board, the driver chip is connected to one of the first, second, third, and fourth sides of the display screen through the data lines, and the circuit board is disposed on a side of the driver chip away from the display screen, and wherein the horizontal folding pivot shaft comprises a first horizontal folding pivot shaft and a second horizontal folding pivot shaft, the driver chip comprises a first driver chip, a second driver chip, and a third driver chip, the first driver chip, the second driver chip, and the third driver chip are connected to the third side through the data lines respectively, the first driver chip and the second driver chip are located on two sides of the first horizontal folding pivot shaft respectively, the second driver chip and the third driver chip are located on two sides of the second horizontal folding pivot shaft, and the first driver chip, the second driver chip, and the third driver chip are connected to one another through flexible data lines.

12. The display device as claimed in claim 11, wherein the folding display panel further comprises a driver chip, data lines, and a circuit board, the driver chip is connected to one of the first, second, third, and fourth sides of the display screen through the data lines, and the circuit board is disposed on a side of the driver chip away from the display screen.

13. (Currently Amended) The display device as claimed in claim 11, wherein the driver chip comprises a first driver chip an a second driver chip, the first driver chip and the second driver chip are disposed on two sides of the vertical folding pivot shaft extension line respectively, and are connected to the first side through the data lines respectively; the circuit board comprises a first circuit board and a second circuit board, the first circuit board is connected to the first driver chip and is located on a side away from the first side, the second circuit board is connected to the second driver chip and is located on the side away from the first side, and the first circuit board are connected to the second circuit board through an adapter flexible circuit board.

14. (Currently Amended) The display device as claimed in claim 11, wherein the driver chip comprises a first driver chip and a second driver chip, the first driver chip and the second driver chip are disposed on a side of the vertical folding pivot shaft extension line and are connected to the first side through the data lines respectively; the circuit board is connected to the first driver chip and the second driver chip and is located on a side away from the first side.

15. The display device as claimed in claim 14, wherein the circuit board comprises a first circuit board and a second circuit board, the first circuit board is connected to the first driver chip and is located on the side away from the first side, the second circuit board is connected to the second driver chip and is located on a side away from the first side, and the first circuit board is connected to the second circuit board through an adapter flexible circuit board.

16. (Canceled) 

17. (Currently Amended) The display device as claimed in claim 11, wherein the circuit board comprises a first circuit board, a second circuit board, and a third circuit board, the first circuit board is connected to the first driver chip and is located on a side away from the third side, the second circuit board is connected to the second driver chip and is located on the side away from the third side, the third circuit board is connected to the third driver chip and is located on the side away from the third side, the first circuit board, the second circuit board, and the third circuit board are connected to one another through an adapter flexible circuit board, and the second circuit board is connected to a mainboard through the data lines.

18. (Currently Amended) The display device as claimed in claim 11, wherein a matching circuit is disposed between the driver chip and the display screen, and the matching circuit is configured to match an impedance of each of the data lines.

19. (Currently Amended) The display device as claimed in claim 11, wherein the circuit board comprises a flexible circuit board and a rigid circuit board, the flexible circuit board is disposed on a side of the driver chip away from the display screen, the rigid circuit board is disposed on a side of the flexible circuit board away from the driver chip, a timing control chip is disposed on the rigid circuit board, and the timing control chip is configured to match an impedance of each of the data lines by adjusting a delay time of a data signal.

20. The display device as claimed in claim 11, wherein the folding display panel further comprises a timing control chip and a circuit board; the circuit board comprises a flexible circuit board, an adapter flexible circuit board, and a mainboard; the flexible circuit board comprises a first flexible circuit board, a second flexible circuit board, and a third flexible circuit board, the 

Allowable Subject Matter
Claims 1, 4-11, 13-15, 17-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A folding display panel, comprising a display screen, wherein the display screen comprises a first side and a second side that are opposite to each other, and a third side and a fourth side that are opposite to each other, the first side and the second side are perpendicular to the third side and the fourth side, and are connected to the third side and the fourth side, the display screen is capable of folding into at least two horizontal display surfaces along a horizontal folding pivot shaft parallel to the first side and the second side, and the display screen is capable of folding into at least two vertical display surfaces along a vertical folding pivot shaft perpendicular to the first side and the second side, the folding display panel further comprising a driver chip, data lines, and a circuit board, wherein the driver chip is connected to one of the first, second, third, and fourth sides of the display screen through the data lines, and the circuit board is disposed on a side of the driver chip away from the display screen, wherein the driver chip comprises a first driver chip an a second driver chip, the first driver chip and the second driver chip are disposed on two sides of the vertical folding pivot shaft extension line respectively, and are connected to the first side through the data lines respectively; the circuit board comprises a first circuit board and a second circuit board, the first circuit board is connected to the first driver chip and is located on a side away from the first side, the second circuit board is connected to the second driver chip and is located on the side away from the first side, and the first circuit board are connected to the second circuit board through an adapter flexible circuit board.
          Therefore, claim 1 and its dependent claims 4-10 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 11 with the allowable feature being; A display device, comprising a folding display panel, wherein the folding display panel comprises a display screen, the display screen comprises a first side and a second side that are opposite to each other, and a third side and a fourth side that are opposite to each other, the first side and the second side are perpendicular to the third side and the fourth side, and are connected to the third side and the fourth side, the display screen is capable of folding into at least two horizontal display surfaces along a horizontal folding pivot shaft parallel to the first side and the second side, and the display screen is capable of folding into at least two vertical display surfaces along a vertical folding pivot shaft perpendicular to the first side and the second side, wherein the folding display panel further comprises a driver chip, data lines, and a circuit board, the driver chip is connected to one of the first, second, third, and fourth sides of the display screen through the data lines, and the circuit board is disposed on a side of the driver chip away from the display screen, and wherein the horizontal folding pivot shaft comprises a first horizontal folding pivot shaft and a second horizontal folding pivot shaft, the driver chip comprises a first driver chip, a second driver chip, and a third driver chip, the first driver chip, the second driver chip, and the third driver chip are connected to the third side through the data lines respectively, the first driver chip and the second driver chip are located on two sides of the first horizontal folding pivot shaft respectively, the second driver chip and the third driver chip are located on two sides of the second horizontal folding pivot shaft, and the first driver chip, the second driver chip, and the third driver chip are connected to one another through flexible data lines.
          Therefore, claim 11 and its dependent claims 13-15, 17-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHERMAN NG/Primary Examiner, Art Unit 2847